—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Dutchess County (Brands, J.), entered February 14, 2002, which, upon a fact-finding determination, dated January 3, 2002, that upon the admission of Brandon S. that he violated the conditions of a term of probation imposed by an order of disposition of the same court dated January 30, 2001, adjudicating him to be a person in need of supervision, vacated the term of probation and committed the appellant to the care and custody of the Dutchess County Commissioner of Social Services for a period of one year.
Ordered that the appeal from so much of the order of disposition as committed the appellant to the care and custody of the Dutchess County Commissioner of Social Services for a period of one year is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
*610The appeal from so much of the order of disposition as committed the appellant to the care and custody of the Dutchess County Commissioner of Social Services for one year must be dismissed as academic because the placement period has expired (see Matter of Neftaly R., 283 AD2d 579, 580 [2001]).
The appellant has not preserved for appellate review his claim that his allocution was defective since he did not move to withdraw his admission on the grounds now asserted (see Family Ct Act § 321.4; CPL 220.60; People v Crowell, 273 AD2d 321 [2000]; People v McCoy, 270 AD2d 432 [2000]; cf. Matter of Anthony S., 302 AD2d 531 [2003]). We decline to review the appellant’s contention in the interest of justice. Feuerstein, J.P., McGinity, H. Miller and Adams, JJ., concur.